Citation Nr: 0629497	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-42 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE 

Entitlement to service connection for residuals of a head 
injury, to include a cognitive disorder and depression. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 decision of a Special Processing Team 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. The case 
subsequently was transferred to the RO in Philadelphia, 
Pennsylvania and that office forwarded the appeal to the 
Board.

The appeal is REMANDED to the RO, via the Appeals Management 
Center, (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of head 
trauma, to include a cognitive disorder, and depression as a 
result of an assault that occurred during service on October 
[redacted], 1990.  The veteran concedes that although she had been 
drinking the night that she was assaulted, she was beaten to 
unconsciousness at a party by two female soldiers, "[redacted]" 
and [redacted].  She maintains that once she re-
gained gained consciousness, she went to the room of a male 
Navy Seal and boyfriend of one of the women assailants, 
"[redacted]," who threw her against a wall and knocked her 
unconscious.  (Transcript (T.) at pages (pgs.) 2-3).  She 
asserts that after the assault, she went to an emergency room 
on base, but that she did not inform hospital personnel about 
the attack because she was in physical and emotional shock 
(see, Congressional correspondence to the RO, dated October 
23, 2003).  (Parenthetically, the Board observes that the 
veteran submitted a statement from a superior officer, K. M., 
who indicated that she remembered the veteran coming to her 
office with signs of a severe beating, i.e., bruising and 
swelling about her face and head.  Ms. M. indicated that at 
that time, the veteran was unable to remember any of her 
attackers' names.  Ms. M. was unable to recall the date of 
the veteran's alleged assault (see, April 2004 statement of 
K. M.).   

Service medical records include a December 1988 Report of 
Medical History reflecting that the veteran had been charged 
with driving under the influence in September 1988; she was 
fined and had her probation suspended.  A problem summary 
list, which was reviewed by an in-service personnel in 
September 1989, contained a notation that the veteran had 
been diagnosed as having status-post adjustment reaction that 
had resolved.  She was noted to have no psychiatric problems 
at that time.  

An emergency room report, dated on October [redacted], 1990, reflects 
that the veteran was brought by a barracks corpsman and 
friend to the hospital after an "alleged assault."  The 
veteran had sustained bruises to her face.  She stated that 
she had been drinking when she fell down and hit her head-
without any loss of consciousness-and was then hit in the 
face by a door "as an accident."  At the time of the 
admission, the examining physician noted that the veteran's 
speech was slurred.  A physical evaluation was pertinent for 
a four centimeter laceration to the veteran's right parietal 
scalp.  There was a large ecchymotic-swollen area of the left 
cheek, intraorbial swelling and an ecchymotic left upper lip.  
X-rays of the face and skull were negative for any fractures.  
There was soft tissue swelling of the left cheek and orbit.  
The veteran's blood alcohol level was recorded at 0.200%.  
Assessment/Diagnoses of intoxication, facial contusion and 
scalp laceration were entered.  

When seen in sick call two days later, the veteran stated 
that she felt better, but she still complained of pain and 
dizziness.  She stated that she was unable to sleep because 
she [kept] thinking about the past.  After a physical 
evaluation of the veteran, the examiner entered assessments 
of trauma to face and laceration/suture [to] cheek intact.  
On a follow-up visit the next day, it was noted that he 
veteran had been "allegedly assaulted" two days previously.  
She complained of feeling tired and of soreness in her entire 
body, to include her head.  An assessment of multiple 
contusions and lacerations was entered.  An October 1991 
discharge examination report reflects that the veteran's 
head, face, neck, and scalp were noted to have been 
"normal."  She was also found to have been psychiatrically 
"normal."  

Service personnel records reflect that the veteran received a 
Captain's Mast in August 1990 for a violation of the Uniform 
Code of Military Justice on July 22, 1990.  These reports 
also show that after the alleged assault on October [redacted], 1990, 
the veteran's performance declined from February 1, 1991 to 
October 20, 1991 (see, Enlisted Performance Record).  In 
addition, in December 1990 and October 1991, the veteran 
received non-judicial punishments for unauthorized absences 
and wrongful appropriation of a United States government 
check, respectively.

Post-service private and VA medical evidence, dating from 
1992 to 2005, reflect that the veteran was first diagnosed as 
having depression in the mid-1990's (see, private treatment 
report, dated in October 1995, reflecting a diagnosis of 
major depression with psychotic features).  In addition, a 
May 1992 private treatment report reflects that the veteran 
was seen for a contusion of the scalp and right thumb, along 
with cervical and lumbar strain, after she was involved in a 
biking accident.

A VA physician opined in July 2002, after reviewing the 
veteran's in-service emergency room and sick call reports, 
that she had a cognitive disorder--manifested by depression, 
anxiety and poor attention-that was the result of a traumatic 
brian injury sustained during military service.  In addition, 
after giving a history of having been beaten in the face and 
head during service by two women and then by a male sailor 
during VA examinations, conducted in November 2002, examiners 
diagnosed the veteran as having post-concussion syndrome with 
a history of cognitive deficits, and depressive disorder and 
cognitive disorder, due to traumatic brain injury, 
respectively (see, November 2002 VA Brain and Spinal Cord and 
Mental Disorder examination reports, respectively).  It does 
not appear, however, that either one of the VA examiners in 
November 2002 reviewed the veteran's claims file prior to 
rendering their respective diagnosis.  

In an October 2003 administrative decision, the RO concluded 
that the veteran's October [redacted], 1990 incident, and injuries 
resulting therefrom, were the result of willful misconduct 
(i.e., alcohol intoxication) and were, therefore, not within 
the "line of duty" in accordance with 38 C.F.R. 
§ 3.19(m)(2005).  

The Board points out that the VA has a special obligation to 
assist a claimant in producing corroborating evidence of an 
in-service stressor in personal assault cases. These 
provisions are regulatory and must be applied in all cases 
involving allegations of an in-service personal assault.  
See Patton v. West, 12 Vet. App. 272 (1999).

Information in the claims folder indicates that additional 
records might be available that would shed some light on the 
veteran's claims to include, but not limited to, 
investigative and/or disciplinary reports from the Naval 
Criminal Investigative Service (NCIS).  (T. at page (pg.) 9).  

Moreover, the veteran has testified that she is in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 2004.  (T. at pg. 10).  To date, however, records 
developed by the SSA have not been associated with the claims 
folder.  The Board notes that SSA disability records of 
unknown or uncertain content must be presumed pertinent to 
all pending VA compensation claims. Consequently the Board 
must defer action on the appellant's claim to reopen. 
VA must obtain all SSA records pertinent to the appellant's 
medical history. 
38 C.F.R. § 3.159(c)(2) (2005); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Finally, she veteran testified at her hearing at the RO in 
November 2005, that she had continued to seek treatment for 
her depression and cognitive disorder from the VA Medical 
Center (VAMC) in Philadelphia, Pennsylvania.  However, 
records dated subsequent to April 2005, have not been 
associated with the claims folder. In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records 
because they might contain conclusions that might be 
determinative in the disposition of the claims on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for residuals of 
head trauma, to include a cognitive 
disorder, and depression since service 
discharge in November 1991.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder, to specifically 
include all clinical treatment reports, 
dating from April 2005, from the VAMC 
in Philadelphia, Pennsylvania.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.

2.  The RO should request any 
investigative and/or disciplinary 
reports surrounding an alleged assault 
of the veteran, [redacted], [redacted]
[redacted], on October [redacted], 1990, from the 
Director, NCIS, 716 Sicard Street, 
S.E., Suite 200, Washington Navy Yard, 
Washington, D.C. 20388.  NCIS's 
response should be included in the 
claims folder.  

3.  The RO should obtain any Social 
Security Administration medical records 
and any Administrative Law Judge or 
agency decision pertaining to the 
appellant's disability claim

4.  Thereafter, the RO should contact 
the veteran and request that she 
provide the names of individuals that 
might be able to corroborate the 
events, as described by the appellant, 
on October [redacted], 1990.  If the veteran 
provides sufficient information, the RO 
should then contact the people named by 
the veteran and request that they 
provide as much information as possible 
concerning the alleged stressful events 
that occurred during the veteran's 
alleged assault on October [redacted], 1990.
   
5.  If appropriate, based on the 
information received, the veteran 
should then be afforded VA and 
neurological and psychiatric 
examinations to determine whether she 
suffers from any residuals of a head 
injury, to include a cognitive disorder 
and depression, respectively, and, if 
so, their nature, etiology and 
severity.  The entire claims folder and 
a copy of this remand must be made 
available to the examiners for review 
in conjunction with their examinations.  
The examiners must indicate in their 
respective reports that such a review 
was conducted.  

After a review of the claims file, to 
specifically include VA examination 
reports, dated in July and November 
2002, and May 1992 private treatment 
report, reflecting that the veteran 
sustained a contusion of the scalp from 
a biking accident, and the examiners 
must provide opinions as to whether it 
is at least as likely as not that any 
current residuals of a head injury, to 
include a cognitive disorder, and 
depression are the result of an in-
service personal assault on the veteran 
on October [redacted], 1990.  

In support of their respective 
opinions, the VA neurologist and 
psychiatrist should report ally in- 
service contemporaneous clinical 
findings and/or behavior changes, 
respectively, that indicate that an in 
service personal assault on the veteran 
had been committed.  A complete 
rationale must be given for all 
opinions expressed and the foundation 
for all conclusions should be clearly 
set forth.  The reports should be 
associated with the veteran's claims 
folder.

6.  Upon receipt of the VA examiners' 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
reports to the VA examiners for 
corrections or additions. 

7.  Thereafter, after the completion of 
any indicated additional development, 
the RO should consider all of the 
evidence of record and re-adjudicate 
the appellant's claims for service 
connection for residuals of a head 
injury, to include a cognitive disorder 
and depression.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate 
legal theories and case law. 
16 Vet. App. 124 (2002).  

If any of the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


